Title: To Alexander Hamilton from Otho H. Williams, 26 May 1791
From: Williams, Otho H.
To: Hamilton, Alexander


Collectors Office Baltimore 26th May 1791
Sir
Your circular letter came to hand last evening.
I do not apprehend, Sir, that you allude to any illegal, or improper receiving of duties in this office. The laws of Congress, according to my comprehension of their meaning, have always been adhered to here, with the utmost possible exactness; But as my conception of some parts of the “act to provide more effectually for the Collection of the duties” &c differs very much from the literal meaning of your circular letter of the 13th, it is proper for me to reply particularly to that part.
You “desire that the duties on goods may in no instance be ascertained but on the actual landing thereof, and by no means, but by the measuring, weighing, and gauging in all cases wherein those operations are required by Law.”
Altho’ it is impracticable to perform those operations without landing the goods, the act prohibits the landing any goods before the duties are paid, or secured to be paid: and that upon “a gross estimate of their amount” (see s. 25.) “and then, and not otherwise it shall be lawful to land” &c. which gross estimate, after further process, according to the directions of the act, is to be revised, and the duties finally adjusted—section 28.
Why Congress thought proper to require this double labor of the Collector, the advantages of the mode do not well explain, and possibly some, who think it might as well be omitted, may consider your instructions as intending to dispence with the previously securing the duties according to “a gross estimate,” and may give permission to land goods, which I think contrary to the obvious direction of the act.
Your decision, respecting the service of Inspectors going from one district to another, is a confirmation of the propriety of the instructions heretofore given by me in such cases.
The custom of Merchants here has been very much governed by the customs of those places from whence they import. The general rule of allowing tare on a Hogshead of Sugar, or on a Cargo of Casks &c is twelve pounds per hundred weight (12 ⅌ 1 cwt or 12 ⅌ 112 lbs.) But they have had some few instances of clean Hhds, with cane hoops, from port au Prince containing 18 cwt, to 20 cwt. where the tare did not exceed ten per Centum, or one tenth part of the whole nett pounds weight. Sugar Barrels are always tared according to their make, to wit, French flour barrels, used for Sugar, 28 lbs tare—American flour barrels, most in use for this markett, 20 lbs—and the same distinction is applied to barrels containing Coffee Cocoa, Pimento, Pepper &c. Casks containing Rice, or Casks or boxes containing Indigo are always tared according to their actual weight, ascertained before the commodity is put in them; where it happens otherwise ten perCent, or 1/10th of the nett hundred is usually allowed.
Merchants very seldom allow tare for baggs unless damaged, and then not exceeding three pounds ⅌ bagg. This is the general practice, but in many cases the merchants in selling, as well as in buying, abide by the tare expressed in the invoice. The practice at the Custom House is Similar, except where the law directs otherwise; where the law is explicit it is implicitly followed. But as the term ⅌ Cent is some times used in referrence to the nett sum of one hundred, and some times to the gross weight, or One hundred and twelve, doubts arise whether Congress mean that the allowance shall be from the nett weight, uniformly, or from the gross as the case may be. The duties are imposed ⅌ pound upon Sugars, Coffees, Tea, Coccoa, Candles, Cheese, Cotton, Indigo, Lead & Shott, Nails, Pepper, Pimento, Soaps. and Manufactured Tobacco and ⅌ cwt. on Cables, Cordage, Hemp, Steel & Twine. There is no tare allowed from articles taxed ⅌ Cwt. And the tare which is allowed from articles taxed ⅌ pound is ⅌ Centum. The terms made use of in the law raises a doubt whether Congress intended the tare to be analagous to the duty or merely an abatement from the gross hundred, some of the articles taxed ⅌ lb. being invoiced and sold by the gross, and some by the nett hundred. All, however, are weighed and returned to the Customs House by the Gross and the tare calculated accordingly. This mode was induced by the custom of Merchants here; But I am not confident that I have not thereby done them injustice in allowing less tare than the law entitles them to. Any given quantity of Sugars or other Article will, no doubt, have the same certain abatement for tare ⅌ centum—whether the operation of the numbers allowed for ⅌ Centage be upon the gross weight (that is ⟨either⟩ cwts grs & lbs) or upon the same given quantity reduced to nett pounds. But the doubt is whether by the term ⅌ Centum is meant 100 or 112. It is variously used, or applied, in the acts of Congress and makes a real difference in calculations.

I understand, by Merchants that the Spanish 100 lbs is equal to the U States 104 lbs; that the French 100 lbs is Equal to the United States 108 lbs; and we differ in calculation almost from every other Nation, except the British. Yet the term one hundred pounds weight, is used to express all alike. Congress make use of the words per centum to signify by the hundred and merchants and public Officers some times differ in making the application of that term. So long as a definite number, as ten, or twelve, is allowed as a discount from an indefinite number (Centum, as it may be understood to signify 100—104—108—112 &c &c) so long there will be various modes of calculation, and different conclusions, in respect to relative numbers.
Would it not render the business extremely simple, and each deduction more certain, if a proportional part of an Article, or of any given quantity of an Article and its package were allowed for tare? Say one tenth instead of ten ⅌ Cent; which, on a nett hundred, is the same thing, but more on 1 cwt., or 112 lbs; One twentieth instead of 5 ⅌ Cent; One thirty three and a third part instead of three ⅌ Cent; One fiftieth part instead of two ⅌ Cent. The rule of proportion would operate invariably upon Invoices, actual weights, or tale of Merchandize, or money, whereas a definite number must have a contrary effect when applied indiscriminately, as a scale of abatement, to indefinite sums, or quantities, agreeing in denomination only.
But to reply more particularly to your request respecting the mode of allowing tare, heretofore, at this office, I am to add, that upon Sugars (other than Loaf) in Hogsheads, Tierces, Barrels, I have allowed twelve pounds out of the hundred weight, or one hundred and twelve pds,

Same in Boxes, fifteen pounds out of the hundred weight;
Coffee in Casks, twelve pounds out of the hundred weight;
Same in Bags, two pounds Same ;
Same in Bales, three pounds Same ;
Pepper in Casks .. twelve pounds Same ;
Same in Bales .. five pounds Same ;

Tea in Chests, and boxes, according to the Specific directions of the Act, section 34.
Loaf Sugar, and on all other goods according to Invoice Saving to the importer, or consignee, the privilege of estimating the tare by Invoice in all cases.
I am, Sir,   Your most Obedient and Most Humble Servant
O. H. Williams Collr.
Alexander Hamilton Esqr.Secretary of the Treasury
